DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Biobased Thermosets Prepared from Rigid Isosorbide and Flexible Soybean Oil Derivatives,” ACS Sustainable Chem. & Eng. (2017) 5, 774-783 (published November 7, 2016) (“Liu”).
	As to claims 1-3, 5, 6, and 10, Liu teaches a method for preparing a thermosetting resin, thus curable resin (abstract). Liu teaches reacting isosorbide, which is an organic compound having hydroxyl groups with methacrylic anhydride (p. 775, scheme 1), so as to produce isosorbide methacrylate, and methacrylic acid. Liu teaches that acrylated epoxidized soybean oil is then added to the mixture (p. 775, second col.) without purifying the mixture, thus a one pot reaction. The acrylated epoxidized soybean oil is an organic compound having at least one epoxy group (p. 776, scheme 2, showing epoxide groups on AESO), and a reaction product is formed (IM-MAESO). The isosorbide used is a sugar, an alcohol, a polyol and an isosorbide as required by claims 2, 3, 5, and 6. The AESO is an epoxidized oil as required by claim 10. The remaining step (iii) is optional.
	As to claim 8, Liu teaches heating the methacrylic anhydride and isosorbide together such that the isosorbide dissolved into the liquid methacrylic anhydride (p. 775, second col.). Liu teaches the reaction is carried out in the presence of 4-dimethylaminopyridine, a basic catalyst. While Liu does not state that the dissolving of isosorbide into methacrylic anhydride is “melting”, the process is carried out at a similar temperature to applicant’s process, and it is thus presumed to be the same process.
	As to claim 17, Liu teaches carrying out the reaction of the isosorbide methacrylate and methacrylic acid with AESO at 60 degrees C (p. 775, 2nd col.).
	As to claim 19, Liu teaches curing the IM-MAESO to form a cured resin (p. 776, 2nd col.).
	
Claim(s) 1, 3, 5, 7, 9, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,284,747 (“Griffith”).
As to claims 1, 3, 5, and 9, Griffith teaches preparing a thermosetting compound (1:40-45) in a one pot reaction by reacting a fluoropolyol of the structure

    PNG
    media_image1.png
    143
    244
    media_image1.png
    Greyscale


with acrylic acid anhydride (abstract). The aforementioned structure is an alcohol and polyol as required by claims 3 and 5. Griffith teaches that the polyol results in the structure below:

    PNG
    media_image2.png
    227
    402
    media_image2.png
    Greyscale
where the polyol is esterified with acrylic anhydride (2:45-50), such that the hydroxyl groups in the original compound are converted to acrylic ester groups. Griffith teaches that the epoxy groups are then esterified by reaction of the epoxy groups with byproduct acrylic acid (3:21-3:33). As such, since acrylic acid was not added at the beginning, it is reasonable to conclude that two steps are occurring, the reaction of hydroxyl groups with acrylic anhydride to form acrylic esters and acrylic acid, which subsequently reacts with an epoxy functional compound, specifically a glycidyl ether compound as required by claim 9. Step iii is optional.
As to claim 7, Griffith teaches reacting the anhydride with the polyol until the disappearance of the infrared band due to anhydride function (2:58-60), thus until such (meth)acrylic anhydride is consumed.
As to claim 17, the esterification, including the step (ii) reaction with epoxy, is carried out at 55 degrees C (4:30-55).
As to claim 19, Griffith teaches crosslinking, thus curing the material by free radical polymerization (3:64-67, 4:50-55).

Claim Rejections - 35 USC § 103
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Biobased Thermosets Prepared from Rigid Isosorbide and Flexible Soybean Oil Derivatives,” ACS Sustainable Chem. & Eng. (2017) 5, 774-783 (published November 7, 2016) (“Liu”).
The discussion of Liu with respect to claim 1 is incorporated by reference. 
As to claim 14, Liu teaches the reaction is carried out in the presence of 4-dimethylaminopyridine, a basic catalyst. While not exemplified in the formation of the epoxy, Liu also teaches reacting methacrylic anhydride with isosorbide in a 2:1 ratio (p. 775), which is calculated as a 1:1 ratio of hydroxyl groups (as isosorbide is a diol) to (meth)acrylic anhydride. As such, while not preferred, the use of the recited ratio in the formation of MAESO is contemplated by Liu.
As to claim 18, while not exemplified with the mixture, Liu teaches that isosorbide methacrylate, which is a primary component, may be used to mix with styrene to form copolymers (p. 778, col. 1), and as such, the addition of styrene to the mixture would be an obvious modification of the teaching of Liu.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Biobased Thermosets Prepared from Rigid Isosorbide and Flexible Soybean Oil Derivatives,” ACS Sustainable Chem. & Eng. (2017) 5, 774-783 (published November 7, 2016) (“Liu”) in view of US 2009/0198040 (“Kurata”).
The discussion of Liu with respect to claim 19 is incorporated by reference. Liu does not teach the epoxy polymerizations. However, it is known that epoxidized soybean oils (which is a component of Liu) can be cured using acid anhydride and that such materials may be used in polymer products such as electrical insulators (Kurata, abstract, para. 006)), and thus curing of an epoxidized soybean oil using epoxy-anhydride curing is an obvious modification of a curable product of Liu to provide electrical insulation as suggested by Kurata.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,208,420. This is a statutory double patenting rejection.
The Office notes that, after review of US App. Ser. No. 16/462,741, that the phrase “The method of claim 2,” in claim 10 of U.S. Patent No. 11,208,420 is a publication error and should be disregarded.

Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,208,420. This is a statutory double patenting rejection.
The Office notes that, after review of US App. Ser. No. 16/462,741, that the phrase “The method of claim 1,” in claim 20 of U.S. Patent No. 11,208,420 is a publication error and should be disregarded.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12, 13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,208,420. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites reacting isosorbide, which is a sugar, an alcohol, a polyol (having two hydroxyl groups), and a dihydroxyanhydrosugar as required by claims 1-3, 5, and 6 with (meth)acrylic anhydride, then reacting with a compound having an epoxy group to form a reaction product. Patented claim 2 recites the limitation of claim 9. Patented claim 3 recites the limitation of claim 10. Patented claim 4 recites the additional limitation of claim 17. Patented claim 5 recites the additional limitation of claim 18. Patented claim 6 recites the additional limitation of claim 19. Patented claim 7 recites the additional limitation of claim 20. Patented claim 8 recites the additional limitation of claim 8. Patented claim 9 recites the additional limitation of claim 7. 
Patented claim 10 recites the method for producing a curable resin by reacting a compound having at least one hydroxyl group with (meth)acrylic anhydride to produce (meth)acrylic ester and (meth)acrylic acid, reacting the reaction product with an organic compound containing an epoxy group to form a reaction product, and optionally blending as recited for claim 1. Patented claim 10 also recites the glycidyl ether required by claim 9. Patented claim 11 recites the diglycidyl ethers required by claim 12, patented claim 12 recites the mixture required by claim 13, patented claim 13 recites the molar ratio required by claim 15, patented claim 14 recites the molar ratio required by claim 16, patented claim 15 recites the temperature require by claim 17, patented claim 16 recites the reactive diluent of claim 18, patented claim 17 recites the hydroxy compounds required by claims 2 and 3, patented claim 18 recites curing the resin as required by claim 19, and patented claim 19 recites the further step of claim 20.
Patented claim 20 recites the method for producing a curable resin by reacting a compound having at least one hydroxyl group with (meth)acrylic anhydride to produce (meth)acrylic ester and (meth)acrylic acid, reacting the reaction product with an organic compound containing an epoxy group to form a reaction product, and optionally blending as recited for claim 1. Patented claim 21 recites the step ii temperature required by claim 17. Patented claim 22 recites the reactive diluent addition required by claim 18. Patented claim 23 recites the glycidyl ether compounds required by claims 9, 11, and 12. Patented claim 24 recites the hydroxy compounds required by claims 2 and 3. Patented claim 25 recites the epoxy compounds required by claim 10. Patented claim 26 recites the curing required by claim 19, and patented claim 27 recites the further steps required by claim 20.
	Claims 1-3, 5-10, 12, 13, and 15-20 are therefore obvious because one or more of the patented claims teach methods within the scope of each of the pending claims.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,208,420 in view of US 6,107,362 (“Koniger”). 
The discussion of patented claim 17 with respect to claim 3 is incorporated by reference. Patented claim 17 does not recite the stated alcohols. However, Koniger teaches compositions of epoxy (meth)acrylates by esterification of alcohol with (meth)acrylic acid followed by reaction with epoxy compounds, and teaches butanol and cyclohexanol as suitable alcohol for esterification (2:1-8). Given that the end result of both processes is similar, a mixture of (meth)acrylic esters and epoxy (meth)acrylates, the use of butanol or cyclohexanol as suitable esterification targets is an obvious modification suggested by Koniger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764